Citation Nr: 0108326	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-04 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
in the calculated amount of $2,385.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Nashville, Tennessee 
VA Regional Office (RO) Committee on Waivers and Compromises.  
The veteran and his representative appeared at a hearing at 
the RO in June 1999.


REMAND

The veteran, in his April 1999 statement requesting waiver, 
also indicated that he disagreed with the creation of the 
overpayment.  Thus, the veteran raised the issue of proper 
creation of the debt.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that when a debtor 
requests waiver of an overpayment and also asserts that the 
underlying debt is invalid, the VA must resolve both matters.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  This is because a grant or denial of 
a waiver presupposes the propriety of the creation of the 
indebtedness in the first instance.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, in his March 1999 VA Form 9, which was accepted 
as a notice of disagreement, the veteran requested a Travel 
Board hearing before a Member of the Board at the RO.  
However, a Travel Board hearing has not been scheduled and 
there is no evidence of record that the veteran has withdrawn 
this request.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the issue 
of whether the creation of the debt was 
proper, undertaking such development as 
is necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the veteran, the RO should 
notify he and his representative of the 
determination and of his appellate 
rights, and inform him that he must 
perfect an appeal of this issue if he 
wants the Board to consider it.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2000). 

2.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been complied with, the RO should 
readjudicate the issue of whether the 
veteran is entitled to wavier of 
recovery of the overpayment.

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on 
all issues in appellate status and 
afforded the appropriate opportunity to 
respond thereto.

4.  The RO should schedule the veteran 
for a personal hearing before a member 
of the Board to be held at the RO.  A 
copy of the notice to the veteran and 
his representative of the scheduling of 
the hearing should be placed in the 
record.  After the hearing is conducted, 
the case should be returned to the 
Board, in accordance with appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



